     Case 2:18-cv-00690-WBS-DB Document 52 Filed 06/23/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALLAN DAVID KRENITSKY,                              No. 2:18-cv-0690 WBS DB P
12                            Plaintiff,
13             v.                                         ORDER
14    A. KIRSCH, et al.,
15                            Defendants.
16

17            The parties have stipulated to continue the dates set out in the court’s April 2, 2020

18   scheduling order. (ECF No. 51.) Good cause appearing, IT IS HEREBY ORDERED:

19            1. The dates set out in the court’s April 2, 2020 scheduling order are continued.

20            2. The deadline for non-expert discovery is continued to September 29, 2020. Any

21   motions to compel discovery must be filed by that date.

22            3. The deadline for the parties to file the joint statement described in the court’s January

23   29, 2019 order is continued to October 1, 2020.

24            Dated: June 23, 2020

25

26
27   DLB:9/DB/prisoner-civil rights/kren0690.dso eot5

28
                                                         1
